DETAILED ACTION
Claim Objections
Claims 1-20, are objected to because of the following informalities:   
Claims 1-12, and 17-20, recite an integrated circuit, however, the body of the claims only recites a layer with features within the layer, and is not clear what constitutes the integrated circuit, since the claims do not recite any vias or interconnects or gates nor do the claims recite any structural elements on the layer or in any part on the layer that would constitute a TFT or gates or spacers etc.   Reciting in the dependent claims that the layer is either semiconductive, or conductive or a metal only suggests a conductive or semiconductive layer and does not convey an integrated circuit.  Claims 13-16, recite a method of forming two photoresist layers on the substrate and is not clear as to what is meant by developing a first photoresist using a first reticle or developing a second photoresist using a second reticle.  .  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see Response, and TD filed November 6, 2020, with respect to the rejection(s) of claim(s) 1-20 under nonstatutory double patenting have been fully 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 11, 2021.